Order filed April 17, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00176-CV
                                  ____________

   IN THE ESTATE OF BILLIE LEE MARTIN, DECEASED, Appellant

                                        V.

           KIM OPPENHEIN AND RACHEL MARTIN, Appellee


                  On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P09-52

                                    ORDER

      On January 7, 2014, this court issued the following order:

      The supplemental clerk’s record was filed November 22, 2013.
      Appellant filed a motion to correct and supplement the clerk’s record.
      The record does not contain:
      • James Raymond’s Notice of Appeal, filed August 3, 2012;

      • 13 Applications to Pay Appointee Fees, filed on May 22, 2012;

      • 13 Orders to Pay Appointees Fees, signed on September 25, 2012;
      • James Raymond’s Request for Preparation of the Clerk’s Record (in

      connection with the December 21, 2012 Notice of Appeal)); and

      • A complete copy of Court’s Docket Sheet.

      The Waller County District Clerk is directed to file a supplemental
      clerk’s record on or before February 7, 2014, containing the above-
      listed items. The Clerk is further directed to correct the Supplemental
      Clerk’s Record index, pagination, and electronic bookmarks to
      conform with 14th Court of Appeals Local Rule 2.2.b.
      If the omitted items are not part of the case file, the district clerk is
      directed to file a supplemental clerk’s record containing a certified
      statement that the omitted items are not a part of the case file.
      As of today, this court has not received the supplemental clerk’s record.
Accordingly, the Waller County District Clerk is directed to file the supplemental
clerk’s record on or before May 15, 2014.

                                             PER CURIAM